Citation Nr: 0739246	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-39 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left anterior cruciate ligament 
repair with scar and decreased sensation.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 2002 to 
December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for left anterior cruciate ligament repair with 
scar and decreased sensation, and assigned a noncompensable 
evaluation effective December 2004.  An August 2005 rating 
decision found clear and unmistakable error in the May 2005 
rating action for failing to grant a separate rating for 
instability of the left knee.  A 10 percent rating was 
assigned for each left knee disability, effective December 
2004.  The veteran has disagreed with the rating assigned for 
each of his service-connected disabilities.  


FINDINGS OF FACT

1.  More than slight impairment of the left knee has not been 
demonstrated.

2.  The range of motion of the veteran's left knee is from 0 
to 100 degrees, with pain, and no more than mild decreased 
sensation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left anterior cruciate ligament 
repair with scar and decreased sensation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a letter dated in February 2005 the veteran was notified 
of the types of evidence needed to substantiate his claim, to 
include the need to submit evidence showing current 
disability.  In addition, the veteran was advised to send in 
any treatment records, especially those within the previous 
12 months.  The veteran was also advised as to what 
information and evidence that must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
includes service medical records and a VA examination report.  
The Board notes that the veteran did not indicate any private 
treatment on his formal application for compensation, nor did 
he respond to the VCAA notice letter.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for instability of the 
left knee and residuals of a left anterior cruciate ligament 
repair, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

	I.  Instability

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

On the April 2005 VA examination, anterior instability of the 
left knee was demonstrated on anterior drawer test.  
Tenderness was also present.  It is significant to point out, 
however, that there was no effusion, muscle spasm, muscle 
atrophy or erythematous change.  He was able to bear weight 
on both legs and there was no functional limit on standing 
and walking.  He was unable to squat down fully.  The veteran 
denied episodes of dislocation and subluxation.  He also 
stated that he did not have episodes of locking.  He reported 
he was able to walk for 30 minutes without difficulty, but 
that prolonged walking would aggravate the knee pain.  The 
veteran stated that he avoids running, jumping, and heavy 
lifting due to his left knee condition.  

The Board concludes that these medical findings establish no 
more than slight instability of the left knee.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for instability of the left knee.

	II.  Anterior cruciate ligament repair

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  Diagnostic Code 5261.

When examined by the VA in April 2005, range of motion of the 
veteran's left knee was from 0-100 degrees.  It was noted 
that the veteran could not flex further due to pain.  It was 
indicated that the veteran had additional loss of flexion due 
to pain of 20 degrees.  Repetitive use showed no additional 
loss of motion, and no fatigue, incoordination or lack of 
endurance.  X-ray revealed the surgical repair and osteophyte 
spurring on the inferior aspect of the patella.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

Clearly, the limitation of motion of the veteran's left knee 
does not warrant a compensable evaluation under Diagnostic 
Codes 5260 or 5261.  Thus, his current 10 percent evaluation 
includes consideration of on pain on motion.  See DeLuca, 8 
Vet. App. 202.  Accordingly, there is no basis on which a 
higher rating may be assigned either based on the pertinent 
Diagnostic Codes or Deluca.  

The Board has considered whether a higher rating is warranted 
pursuant to other applicable Diagnostic Codes.  The Board 
acknowledges that the examination demonstrated decreased 
sensation of the left leg below the knee, and this was a 
residual of the surgery.  However, there is no clinical 
evidence that the neurological impairment is more than mild 
sensory impairment, and thus such would be noncompensable 
under 38 C.F.R. § 4.124a, Diagnostic Code 8622 (2007).  
Similarly, the surgical scar is superficial, stable and there 
is no evidence of ulceration or keloid formation.  Thus, a 
higher rating under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 or 7805 (2007) is not warranted.  

The medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
the residuals his left knee disability.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for the residuals of a left anterior cruciate ligament 
repair.  


ORDER

An initial evaluation in excess of 10 percent for instability 
of the left knee is denied.

An initial evaluation in excess of 10 percent for residuals 
of a left anterior cruciate ligament repair with decreased 
sensation and scar is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


